Motion Granted; Order filed October 25, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00778-CV
                                    ____________

                       OLIVER B. FERGUSON, Appellant

                                          V.

                      JOLANDA G. FERGUSON, Appellee


                On Appeal from the County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-CPR-029415

                                      ORDER

      This is an accelerated appeal from an order granting a temporary injunction.

      On October 7, 2016, appellee filed a motion for enforcement of the temporary
injunction by the trial court. See Tex. R. App. P. 29.4. Rule 29.4 provides that, while
an appeal from an interlocutory order is pending, only the appellate court may
enforce the order. Id. However, the rule also permits an appellate court to refer
enforcement proceedings to the trial court. See id.
      In her motion, appellee alleges appellant has not complied with the temporary
injunction. Appellee’s motion has been on file for more than ten days with no
response from appellant. Appellee’s motion is granted.

      Accordingly, we order the Judge of the County Court at Law No. 1, Fort Bend
County, to hold a hearing immediately concerning appellee’s motion to enforce the
September 26, 2016 order granting a temporary injunction. The trial court shall hear
evidence and grant appropriate relief. The trial court shall file a supplemental clerk’s
record, containing the trial court’s order on the enforcement motion, with the clerk
of this court on or before November 15, 2016. Appellate deadlines are not stayed by
this order.



                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.